UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4472


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MANDRAIL JAMAR WOODBERRY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cr-00394-TDS-1)


Submitted: February 28, 2019                                      Decided: March 11, 2019


Before GREGORY, Chief Judge, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant. Matthew G.T.
Martin, United States Attorney, Terry M. Meinecke, Assistant United States Attorney,
Nicole R. Dupre, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mandrail Jamar Woodberry appeals from his 119-month sentence imposed

following his guilty plea to being a felon in possession of a firearm in violation of

18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012). Woodberry argues that his upward variance

sentence is substantively unreasonable. Finding no error, we affirm.

       We review a criminal sentence “under a deferential abuse-of-discretion standard,”

Gall v. United States, 552 U.S. 38, 41 (2007), to determine whether the sentence is

procedurally and substantively reasonable, id. at 51.      Because Woodberry does not

contend that his sentence is procedurally unreasonable, we review his sentence only for

substantive reasonableness considering “the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that the sentence it chose

satisfied the standards set forth in [18 U.S.C.] § 3553(a) [(2012)].” United States v.

Gomez-Jimenez, 750 F.3d 370, 383 (4th Cir. 2014) (internal quotation marks omitted).

       The district court imposed an upward variance sentence four months higher than

the top of Woodberry’s advisory range after considering the § 3553(a) factors. The court

stated that a sentence in excess of the advisory Sentencing Guidelines range was required

to provide for just punishment, to promote respect for the law, provide adequate

deterrence and—most significantly—to protect the public from Woodberry’s continued

criminal conduct including his possession and use of firearms. The district court noted

that prior incarcerations had not deterred Woodberry from possessing a firearm and as a

result he shot his then-pregnant girlfriend while under the influence of cocaine.



                                             2
      We conclude that Woodberry’s sentence is substantively reasonable. Id. The

court adequately explained the reasons for and the extent of its upward variance sentence

grounded in the § 3553(a) factors, United States v. Spencer, 848 F.3d 324, 327 (4th Cir.

2017), and we find no merit to Woodberry’s argument that “unique factors” precluded a

sentence in excess of the Guidelines range.

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                              3